Eiber, J.,
concurs in part and dissents in part and votes to reverse the order of disposition and to remit the matter for a new dispositional hearing, with the following memorandum. Upon review of the record, it is my considered opinion that it was not only legal error, but an improvident exercise of discretion for the Family Court to have committed the appellant to the custody of the Commissioner of Social Services for placement in a residential facility for a period of not more than 18 months.
Although the appellant, for a period of several months, did behave in an antisocial manner, it was established and recognized by all of the parties involved herein that this behavior was related to, if not caused by, the appellant’s abuse of alcohol. At the dispositional hearing, the appellant testified that he was desirous of altering his life-style and that his previous encounters with law enforcement authorities appeared to be directly related to his consumption of alcohol. The appellant indicated, moreover, that, like many teenagers in the United States, and, perhaps, worldwide, his drinking problem emanated, at least initially, from peer-group pressure, and his apparent inability to overcome such pressure.
In an effort to effectuate his desire to live within the community and within the parameters imposed by society and the law, the appellant, with the love, support and assistance of his family, enrolled in a private parochial school, and further, received regular counselling and guidance with a priest who is an experienced child psychologist and who had formerly been the director of family counselling for the Archdiocese of New York.
According to the law of this State, in determining an appropriate order of disposition in connection with a child who has been adjudicated a juvenile delinquent, a court is obligated to consider the needs and best interests of that child as well as the need to protect the community (see, Family Ct Act § 352.2; Matter of Katherine W., 62 NY2d 947; Matter of Michael R., 70 AD2d 521; Matter of Andre L., 64 AD2d 479). Furthermore, restrictive placement should only be used as a last resort (see, Matter of Cecil L., 71 AD2d 917; Matter of John H., 48 AD2d 879), after consideration of less onerous *871alternatives has been undertaken and found to be inappropriate (see, Matter of Jose B. v City of New York, 71 AD2d 551; Matter of Daniel B., 43 AD2d 861).
The appellant in the present case is a member of a strong, cohesive and caring family who, despite great financial burdens and personal sacrifice, has now taken an active and positive course of action in furtherance of his rehabilitation. Under these circumstances, it is my belief that the court should have explored other suitable and less restrictive options at its disposal, and that a new dispositional hearing should be ordered to assess the advisability of those alternatives.